     6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 1 of 10



                     UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

SULTAN OIL CO. et al,                        )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )         Case No. CIV-19-175-CBG
                                             )
TRINITY OPERATING (USG), LLC,                )
and WSGP Gas Producing, LLC,                 )
                                             )
       Defendants.                           )

                                        ORDER

       Now before the Court are the separate Motions to Dismiss of Defendants WSGP

Gas Producing, LLC (“WSGP”) and Trinity Operating (USG), LLC (“Trinity”). See Doc.

Nos. 20 and 21. Plaintiffs Sultan Oil Company (“Sultan”), Heritage Royalties, Inc.

(“Heritage”), Carol W. Byrd as Trustee of the Carol W. Byrd Trust (the “Byrd Trust”),

Carol W. Byrd as Trustee of the ARK Trust (the “ARK Trust”), and Chester Oil Company

(“Chester”) have responded in opposition. See Doc. Nos. 23 and 24. Defendants have

replied. See Doc. Nos. 26 and 28. After considering the parties’ arguments and the

governing law, the Court determines that the Motions should be granted in part and denied

in part, as set forth below.

                               SUMMARY OF THE PLEADINGS

       Plaintiffs initiated this action on March 11, 2019 in the District Court of Hughes

County, Oklahoma, asserting claims for breach of contract, accounting, and violation of

the Production Revenue Standards Act, Okla. Stat. tit. 12, § 570.1 et seq. (“PRSA”). See

Pet. (Doc. No. 2-1). On June 4, 2019, Defendants removed the action to federal court under
      6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 2 of 10



28 U.S.C. § 1332(a). See Notice of Removal (Doc. No. 2). Plaintiffs thereafter filed an

Amended Complaint, which is the operative pleading for purposes of the Motions under

review. See Am. Compl. (Doc. No. 6).

         Plaintiffs allege that Trinity operates several oil and gas wells in Hughes, County,

Oklahoma, in which Sultan, Heritage, the Byrd Trust, and the ARK Trust own mineral

interests and in which Chester holds overriding royalty interests (“ORRI”). Id. at ¶¶ 12-

15. The wells were drilled and completed pursuant to a series of oil and gas leases, which

Plaintiffs executed or to which they succeeded in interest (the “Leases”). Id. at ¶ 16. The

Leases are attached as Exhibits 1-3 to the Amended Complaint. See Sultan Leases (Doc.

No. 12-1); Heritage Leases (Doc. No. 12-2); and Byrd and ARK Trust Leases (Doc. No

12-3). The assignment creating Chester’s ORRI is attached as Exhibit 4 to the Amended

Complaint (the “ORRI Assignment”). See ORRI Assignment (Doc. No. 12-4). Plaintiffs

allege that Trinity and WSGP own all or part of the working interest in the Leases, which

they acquired “by mesne assignments of record.” Id. at ¶¶ 18, 26-27.

         Some of the Leases include a “No Deductions” provision restricting the lessee’s

ability to deduct expenses from royalty payments.1 Id. at ¶ 19. Likewise, some of the

Leases include an “Access to Information” provision requiring the lessee, upon written

request, to furnish the lessor with documentation necessary to determine whether royalties

have been properly paid.2 Am. Compl. at ¶ 21. The ORRI Assignment does not include

either such provision. See Doc. No. 12-4.


1
    The “No Deductions” provisions in the referenced Leases are not uniform.
2
    The “Access to Information” provisions in the referenced Leases are not uniform.


                                              2
    6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 3 of 10



       Plaintiffs allege that Defendants improperly deducted expenses from their royalty

and ORRI payments and failed to supply Plaintiffs with information related to production

and revenue. See Am. Compl. at ¶¶ 17, 28, 29, 34. Plaintiffs seek an accounting, as well

as monetary damages for breach of contract and violation of the PRSA.

                                    STANDARD OF REVIEW

       In analyzing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the Court “accept[s] as true all well-pleaded factual allegations in the complaint and

view[s] them in the light most favorable to the plaintiff.”           Burnett v. Mortg. Elec.

Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013). A complaint fails to state a

claim on which relief may be granted when it lacks factual allegations sufficient “to raise

a right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (footnote and citation omitted); see Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008) (“[T]o withstand a motion to dismiss, a complaint must contain enough

allegations of fact to state a claim to relief that is plausible on its face.” (internal quotation

marks omitted)). Bare legal conclusions in a complaint are not entitled to the assumption

of truth; “they must be supported by factual allegations” to state a claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009).

                                           ANALYSIS

       Plaintiffs assert claims for: (1) breach of contract, (2) violation of the PRSA, and

(3) accounting. Defendants seek dismissal of all three claims.




                                                3
       6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 4 of 10



  I.     Breach of Contract

         Plaintiffs allege that Defendants breached the Leases and the ORRI Assignment in

two ways: (1) by deducting expenses from Plaintiffs’ royalty and ORRI payments in

violation of the “No Deductions” provision and the implied duty to obtain a marketable

product; and (2) by failing to supply Plaintiffs with production and revenue information in

violation of the “Access to Information” provision. Am. Compl. at ¶¶ 19-21, 28-29.

Defendants advance four arguments supporting dismissal.

         Defendants first contend that they are not liable in contract with respect to

agreements they did not sign. Specifically, Defendants point out that Trinity is not a

signatory to any of the Leases and that neither Trinity nor WSGP is a signatory to the ORRI

Assignment. See WSGP Mot. (Doc. No. 20), at 4-5; Trinity Mot. (Doc. No. 21), at 4-5.

Plaintiffs’ contract claims, however, are premised on the allegation that Defendants

acquired the agreements by assignment.       See Am. Compl. at ¶ 18; ¶¶ 26-27. This

allegation—the truth of which is presumed at this stage in the litigation—provides a

plausible basis for Plaintiffs’ breach-of-contract claims. See Mountain States Fin. Res.

Corp. v. Agrawal, 777 F. Supp. 1550, 1552 (W.D. Okla. 1991) (explaining that “[a]n

assignee stands in the shoes of the assignor, and acquires all of the assignor’s rights and

liabilities”).

         The Court is likewise unpersuaded by Defendants’ second argument, that the

allegations supporting Plaintiffs’ breach-of-contract claims are impermissibly conclusory.

See WSGP Mot. at 3-4; Trinity Mot. at 3-4. Plaintiffs attached the relevant agreements to

their Amended Complaint, identified the express and implied terms at issue, and set forth


                                             4
    6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 5 of 10



sufficient facts from it can be inferred that Defendants breached those terms. See Am.

Compl. at ¶¶ 25-29; id. at ¶ 28 (“The Defendants have breached the terms of their oil and

gas leases with the Plaintiffs by . . . failing to pay the Plaintiffs the royalty proceeds to

which they are entitled.”); id. at ¶ 29 (“The Defendants have breached the terms of its lease

assignment with Chester . . . by failing to pay Chester the overriding royalty proceeds to

which it is entitled.”). No more is required under Twombly. See, e.g., Cecil v. BP Am.

Prod. Co., No. CIV-16-410-RAW, 2017 WL 2987174, at *3 (E.D. Okla. Mar. 20, 2017);

Kunneman Props., LLC v. Marathon Oil Co., No. 17-CV-00456-GKF-JFJ, 2019 WL

4658362, at *2 (N.D. Okla. Sept. 24, 2019).

       Defendants next assert that neither the ORRI Assignment nor the Leases attributable

to Heritage’s mineral interests contain the “No Deductions” or “Access to Information”

provisions, and, therefore, Defendants cannot be held liable to Chester or Heritage for

breaching those provisions. See WSGP Mot. at 5; Trinity Mot. at 5. The Court agrees.

The claims of Chester and Heritage that Defendants breached the “No Deductions”

provision are dismissed. Chester and Heritage may, however, proceed with their claim on

the theory that Defendants deducted post-production costs in violation of the implied duty

to obtain marketable product.3




3
  “Under Oklahoma law, the general rule is that royalty is owed on the value of gas at the
point a marketable product is obtained. This marketable-product rule stems from the
lessee's implied duty to market production. Under this rule, the royalty interest does not
share in transportation, compression, dehydration, and blending costs when such costs are
associated with creating a marketable product.” See Foster v. Apache Corp., 285 F.R.D.
632, 638 (W.D. Okla. 2012) (citations and internal quotation marks omitted).


                                              5
       6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 6 of 10



         Finally, Defendants contend that—with the exception of Sultan, which is alleged to

have sent two letters to Trinity requesting production and revenue information—Plaintiffs

fail to state a claim for breach of the “Access to Information” provision insofar as they do

not allege a refusal to supply information in response to a written request for the same.

See WSGP Mot. at 6; Trinity Mot. at 6. The Court agrees. The claims of Chester, Heritage,

the Byrd Trust, and the ARK Trust that Defendants breached any “Access to Information”

provision are dismissed.

         In sum, the following contract claims may proceed: (1) the claims of all Plaintiffs

that Defendants breached the implied duty to obtain marketable product by deducting

expenses from their royalty and ORRI payments; (2) Sultan’s claim that Trinity breached

the Leases’ “Access to Information” provision; and (3) the claims of Sultan, the Byrd Trust,

and the ARK Trust that Defendants breached the Leases’ “No Deductions” provision.

 II.     Violation of the PRSA

         Plaintiffs’ PRSA claims are predicated on the same alleged conduct as their breach-

of-contract claims, namely: (1) improper deduction of expenses, and (2) failure to supply

production and revenue information.

         Defendants first argue that Plaintiffs’ PRSA claims fail as a matter of law because

Plaintiffs do not allege the untimeliness of any royalty payment(s) by Trinity or WSGP.

See WSGP Mot. at 7-8; Trinity Mot. at 6-8. This argument wrongly assumes that untimely

payment of royalty proceeds is the only basis for liability under the PRSA. It is not. The

PRSA also provides liability for royalty payments that are “incorrect[] . . . as a result of an

error or omission.” Okla. Stat tit. 52, § 570.10(C)(4). Plaintiffs have stated a plausible


                                              6
    6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 7 of 10



claim for violation of § 570.10(C)(4) insofar as they allege that improper deductions by

Defendants yielded underpayment of royalty proceeds. Am. Compl. at ¶ 34; Pl.’s Resp. to

Trinity Mot. (Doc. No. 23), at 9-10; Pl.’s Resp. to WSGP Mot. (Doc. No. 24), at 9-10.

       Plaintiffs further allege that Defendants violated the PRSA “by failing to account

for all production and revenue attributable to [] Plaintiffs’ mineral interest and [ORRI].”

Am. Compl. at ¶ 34. Presumably, Plaintiffs are referring to Okla. Stat. tit. 52, § 570.12(A),

which requires that certain information be included “with each payment made to an interest

owner from the sale of oil or gas.” Okla. Stat. tit. 52, § 570.12(A). The Oklahoma Supreme

Court has held that this provision creates a “legal duty . . . to accurately inform [interest

owners] of the facts on which the royalty payments are based,” and that breach of such

duty may support a claim for constructive fraud. Howell v. Texaco Inc., 112 P.3d 1154,

1161 (Okla. 2004). But Plaintiffs in this case do not assert a claim for constructive fraud.

Nor do they allege what, if any, of the statutorily enumerated information was omitted from

their royalty payments.

       Plaintiffs’ claim for “failure to account” under the PRSA is instead in the nature of

a request for accounting. See Am. Compl. at ¶ 34. The Court concludes that such a claim

is not cognizable under § 570.12 and is therefore subject to dismissal under Rule 12(b)(6).

See Hill v. Kaiser-Francis Oil Co., No. CIV-09-07-R, 2011 WL 13113453, at *1 (W.D.

Okla. Aug. 12, 2011) (“The Court does not construe [Okla. Stat. tit. 52, § 570.12] as

permitting royalty owners to make a retroactive request for [] information nor is the

provision sufficiently expansive so as to grant Plaintiff their requested accounting.”).




                                             7
       6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 8 of 10



         Defendants’ second argument is that Trinity’s operator duties are strictly

“ministerial” in nature and that any mispayments are attributable solely to the working

interest owners. Trinity Mot. at 7-8 (citing Okla. Stat. tit. 52, § 570.4(C)). Plaintiffs allege,

however, that Trinity is a working interest owner in addition to operator of the wells in

question. See Am. Compl. at ¶ 18. Accordingly, Plaintiffs may proceed with their claims

against both Defendants for violation of Okla. Stat tit. 52, § 570.10(C)(4).             Accord

Spindletop Expl. Co., Inc. v. Trinity Operating (USG), LLC, No. CIV-19-310-RAW, 2020

WL 2114925, at *2 (E.D. Okla. May 4, 2020).

III.     Accounting

         Plaintiffs assert that Defendants owe them a duty to account: (1) under the Leases,

(2) “in equity,” and (3) under the PRSA. Am. Compl. at ¶ 24. To the extent Plaintiffs

purport to assert a claim for accounting under the PRSA, that claim fails for the reasons set

forth in Section II supra.

         The distinctions between claims for legal and equitable accounting were recently

outlined by the Oklahoma Court of Civil Appeals. See Margaret Blair Trust v. Blair, 378

P.3d 65, 72-74 (Okla. Civ. App. 2016). A claim for legal accounting seeks to enforce a

duty created by contract or fiduciary status. Id. at 72. It is pursued as a breach of the

applicable duty and “is not an equitable matter at all.” Id. Equitable accounting, by

contrast, is available “where the plaintiff lacks a legal right to an accounting, but an

accounting is the only available means to an adequate remedy.” Id. at 73.

         The Court finds that Plaintiffs’ claims for legal accounting are materially

indistinguishable from their claims for breach of the Leases’ “Access to Information”


                                               8
    6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 9 of 10



provision and are therefore subject to the same analysis. Thus, for the reasons articulated

in Section I supra, the Court dismisses Plaintiffs’ claims for legal accounting with the

exception of the claim by Sultan against Trinity.

       Equitable accounting may be available to the extent Plaintiffs lack an adequate

remedy at law. Krug v. Helmerich & Payne, Inc., 320 P.3d 1012, 1022, as corrected (Feb.

24, 2014). Because Defendants have offered no argument supporting the dismissal of

Plaintiffs’ claims for equitable accounting,4 the Court will allow all such claims to proceed.

                                      CONCLUSION

       For the foregoing reasons, Defendants’ Motions to Dismiss (Doc. Nos. 20 and 21)

are GRANTED IN PART and DENIED IN PART. The following claims are dismissed:

       1.     The claims of Chester and Heritage that Defendants committed a breach of

contract by deducting expenses from their royalty and ORRI payments;

       2.     The claims of Chester, Heritage, the Byrd Trust, and the ARK Trust that

Defendants committed a breach of contract by failing to supply Plaintiffs with production

and revenue information;

       3.     The claims of Chester, Heritage, the Byrd Trust, and the ARK Trust for legal

accounting; and

       4.     The claims by all Plaintiffs that Defendants are entitled to an accounting

under Okla. Stat. tit. 52, § 570.12(A).


4
  Defendants assert that “there is no claim in the [Amended] Complaint for an ‘Accounting’
based on equity.” WSGP Reply at 4; Trinity Reply at 5. But this assertion is incorrect.
See Am. Compl. at ¶ 24 (stating that Defendants “have a duty to account to all Plaintiffs .
. . in equity”).


                                              9
   6:19-cv-00175-CBG Document 29 Filed in ED/OK on 06/11/20 Page 10 of 10



      In all other respects, the Motions are denied. This case shall be set for a status and

scheduling conference on the Court’s next regular docket.

      IT IS SO ORDERED this 11th day of June, 2020.




                                            10
